Detailed Action
Restriction
Applicant's election without traverse of Group I, claims 1-4 and 6-19 in the reply filed on May 19, 2022 is acknowledged.  Claim 5 was not examined and has been canceled via examiner’s amendment, below, to expedite allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel non-elected claim 5.

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is a statement of reasons for allowance.  The prior art teaches joining together components via soldering.  The prior art also teaches such components having pins and corresponding through-holes that are accessible on the other side.  But the prior art does not teach the combination of pre-applying solder into the joining region, preheating the pins to expand them and thus create compressive stress that temporarily holds the components together, then welding the pins from the other side, and the finally soldering the components.  This specification combination of features, recited in claim 1, is not taught or suggested by the prior art.
Claims 2-4 and 6-19 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726